Matter of Jasmine G. (Pamela G.) (2017 NY Slip Op 01315)





Matter of Jasmine G. (Pamela G.)


2017 NY Slip Op 01315


Decided on February 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 21, 2017

Acosta, J.P., Renwick, Moskowitz, Feinman, Gesmer, JJ.


3160

[*1]In re Jasmine G., and Others, Children Under the Age of Eighteen Years, etc., Pamela G., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Law Offices of Susan Barrie, New York (Susan Barrie of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Antonella Karlin of counsel), for respondent.
Andrew J. Baer, New York, attorney for the child, Jasmine G.
Karen Freedman, Lawyers for Children, New York (Shirim Nothenberg of counsel), attorney for the child, Jackie B.

Order of fact-finding, Family Court, New York County (Clark V. Richardson, J.), entered on or about November 2, 2015, which, after a hearing, determined that respondent mother neglected the subject child Jasmine G. and derivatively neglected the subject child Jackie B., unanimously affirmed, without costs.
The court's finding of neglect was supported by a preponderance of the evidence showing that the mother neglected the older daughter, then age 13, by impairing her physical,
mental or emotional condition (see Family Court Act § 1012[f][i][A] and [B]). The mother impaired the subject child's physical condition by making her sit outside the home in freezing temperatures for hours at a time, without sufficient clothing or proper food, while yelling and cursing at her from inside (see Matter of Jessica DiB., 6 AD3d 533, 534 [2nd Dept 2004]). The mother also withheld food from the child, or offered her foods that she did not like or was allergic to, so that the younger daughter would have to sneak food to her sister, at the risk of getting into trouble. As she previously did with her oldest child, a son, the mother emotionally rejected the subject child, stating in front of her that the petitioner agency could "keep" her (Matter of Jason G. [Pamela G.], 126 AD3d 489, 490 [1st Dept 2015]; see Matter of Shawntay S. [Stephanie R.], 114 AD3d 502 [1st Dept 2014]).
These actions and lack of insight demonstrated a flawed understanding of her parental responsibilities sufficient to support the derivative finding of neglect with respect to her youngest [*2]child, who witnessed the treatment of her sister (see Matter of Vincent M., 193 AD2d 398 [1st Dept 1993]).
We have considered the mother's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 21, 2017
CLERK